DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 9, 2021 has been entered.
Response to Arguments
Applicant's arguments filed June 14, 2021 have been fully considered but they are not persuasive. Applicant argues that the prior art fails to disclose “a change in the first shape and the second shape in a longitudinal direction of the material”.
The examiner respectfully disagrees. Foster, Cookson and Durney all disclose a change in the material from a first shape to a second shape in a longitudinal direction. The limitation “in a longitudinal direction” fails to provide a reference point, i.e. longitudinal direction of the material or roller, therefore the examiner is taking the interpretation that “in a longitudinal direction” is into the page (in a rolling direction) and as seen in Foster, Cookson and Durney the molding portions lengths and transition portions lengths changed from the first shape to the second shape in the longitudinal direction (i.e. rolling direction) as the material passes through. 
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 17, the claim states “forming the material into a first shape” it is unclear if this is intending to refer to the first shape set forth in the preamble or if it is setting for a different first shape. For examination purposes the limitation is being interpreted as referring to the first shape of the preamble.
The claim states “in a longitudinal direction” this renders the claim indefinite since the claim does not clearly set forth what the longitudinal direction is relative to. Clarification and/or correction is required. 
The claim states “changing the first shape into a second shape having a second shape”, it is unclear if this limitation is referring to the second shape set forth in the preamble or if it is setting forth a different second shape. For examination purposes the limitation is being interpreted as referring to the second shape of the preamble. Additionally it is unclear how the second shape is to have a second shape. Clarification and/or correction is required.
The claim states “in a circumferential direction” this renders the claim indefinite since it is unclear what the direction is in relation to. Clarification and/or correction is required.
With regards to claim 23, the claim states “wherein the direction of residual stress in the second transition portions lengths and the direction of residual stress in the second molding portion length are formed to be different from each other”, this renders the claim indefinite since the claims fail to set forth 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 17-18 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foster (US 4,006,617). 
In reference to claim 17, Foster discloses a roll shaping method for changing a material from a first shape into a second shape which is different from the first shape, comprising the steps of forming the material (25) into the first shape [see figure 5B] that has a first molding portion length (top flat portion) and first transition portion lengths (tapered portions) on opposite ends of the first molding portion length in a longitudinal direction [see figure 5B] by passing the material through a first set of rollers (51, 53) which face each other and have, on outer surfaces thereof, a first molding portion that includes first transition portions at opposite ends of the first molding portion in a circumferential direction [see figure 3A], 
and changing the first shape into the second shape [see figure 5A] having a second molding portion length (top flat portion) and second transition portions lengths (vertical side portions) on opposite ends of the second molding portion length in a longitudinal direction [see figure 5A] by passing the 
wherein a sum of the first molding portion length and first transition portions lengths is larger than a sum of the second molding portion length and second transition portions lengths in the longitudinal direction [see figures 5A & 5B].
In reference to claim 18, Foster further discloses forming the material (25) into a shape before forming the first shape, as seen in figure 5C.
In reference to claim 21, the first molding portion length of the first shape [see figure 5B] is the same as the second molding portion length of the second shape [see figure 5A] and the first transition portions lengths are greater than the second transition portions lengths in the longitudinal direction [see figures 5A & 5B].
In reference to claim 22, Foster further discloses sequentially changing the shape [figure 5C] to the first shape [figure 5B].

2.	Claim(s) 17, 19 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cookson (US 3,690,137).
In reference to claim 17, Cookson discloses a roll stamping method for changing a material (18) from a first shape into a second shape which is different from the first shape, comprising the steps of forming the material (18) into the first shape (26) [see figure 2] that has a first molding portion length and first transition portion lengths on opposite ends of the first molding portion length in a longitudinal direction [see modified figure below] by passing the material through a first set of rollers (10, 12) which face each other and have, on outer surfaces thereof, a first molding portion (28) that includes first transition portions at opposite ends of the first molding portion in a circumferential direction, 

wherein a sum of the first molding portion length and first transition portions lengths is larger than a sum of the second molding portion length and second transition portions lengths in the longitudinal direction [see figure 2 and 4].

    PNG
    media_image1.png
    406
    403
    media_image1.png
    Greyscale

Modified Fig. 2 of Cookson
In reference to claim 19, Cookson further discloses the first molding portion length of the first shape is greater than the second molding portion length of the second shape in the longitudinal direction, as seen in the modified figure above. 
In reference to claim 23, Cookson further discloses wherein the direction of residual stress in the second transition portions lengths and the direction of residual stress in the second molding portion length are formed to be different from each other. It is noted that given the different configuration of the molding portion (flat) and the transition portion lengths (angled) the residual stress will follow the flow of material and therefore be different. 
3.	Claim(s) 17, 18, 20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durney et al (US 2009/0205387).
In reference to claim 17, Durney et al discloses a roll stamping method for changing a material from a first shape into a second shape which is different from the first shape, comprising the steps of forming the material (32) into the first shape that has a first molding portion length and first transition portion lengths on opposite ends of the first molding portion length in a longitudinal direction [see modified figure below] by passing the material through a first set of rollers (46) [see paragraph 0032 lines 1-3] which face each other and have, on outer surfaces thereof, a first molding portion that includes first transition portions at opposite ends of the first molding portion in a circumferential direction [see figure 3b], 
and changing the first shape into the second shape having a second molding portion length and second transition portions lengths  on opposite ends of the second molding portion length in the longitudinal direction [see modified figure below] by passing the material through a second set of rollers [see paragraph 0032 lines 1-3] which face each other and have, on outer surfaces thereof, a second molding portion that includes second transition portions at opposite ends of the second molding portion in a circumferential direction [see figure 3b], 


    PNG
    media_image2.png
    970
    263
    media_image2.png
    Greyscale

Modified Fig. 3a of Durney et al
In reference to claim 18, Durney et al further discloses forming the material into a shape before forming the first shape, as seen in the modified figure above.
In reference to claim 20, Durney et al further discloses the first transition portions lengths are the same as the second transition portions lengths in the longitudinal direction [see figure 3a].
In reference to claim 22, Durney et al further discloses sequentially changing the shape to the first shape , as seen in figure 3a.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725